Keefe, Judge:
This appeal for reappraisement involves the value found by the appraiser upon one red fox fur and one pair of silver fox. The importer claims that the articles are entitled to a discount of 25 per centum rather than a discount of 15 per centum as allowed by the appraiser.
At the trial there was no appearance upon behalf of the importer but in a letter addressed to the court the case was submitted upon the record. Counsel for the Government moved to dismiss the re-appraisement upon the ground that the correctness of the appraiser’s return had not been overcome.
From an examination of the record I am unable to find any evidence to show that the value of the merchandise upon the date of exportation was other than that found by the appraiser. Therefore the motion to dismiss the appeal is granted.
Judgment will be entered dismissing the reappraisement appeal.